


109 HRES 825 IH: To support the goals of an annual National

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 825
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		To support the goals of an annual National
		  Time-Out Day to promote patient safety and optimal outcomes in the operating
		  room.
	
	
		Whereas, according to an Institute of Medicine
			 (IOM) report entitled “To Err is Human: Building a Safer Health
			 System,” published in 2000, between 44,000 and 98,000 hospitalized people in
			 the United States die each year due to medical errors, and untold thousands
			 more suffer injury or illness as a result of preventable errors;
		Whereas, the IOM report recommends the establishment of a
			 national goal of reducing the number of medical errors by 50 percent over 5
			 years;
		Whereas there are more than 40,000,000 inpatient surgery
			 procedures and 31,000,000 outpatient surgery procedures performed annually in
			 the United States;
		Whereas it is the right of every patient to receive the
			 highest quality of care in all surgical settings;
		Whereas a patient is the most vulnerable and unable to
			 make decisions on their own behalf during a surgical or invasive procedure due
			 to anesthesia or other sedation;
		Whereas improved communication among the surgical team and
			 a reduction in medical errors in the operating room are essential for optimal
			 outcomes during operative or other invasive procedures;
		Whereas the Association of periOperative Registered
			 Nurses, the Joint Commission on Accreditation of Healthcare Organizations, the
			 American College of Surgeons, and the American Society for Healthcare Risk
			 Management celebrated a National Time-Out Day on June 23, 2004, to promote the
			 adoption of the Joint Commission on Accreditation of Healthcare Organizations’
			 Universal Protocol for preventing wrong site surgery errors in U.S. operating
			 rooms;
		Whereas the United States Senate during the 109th Congress
			 supported a National Time-Out Day in 2005 on behalf of the Association of
			 periOperative Registered Nurses, the Joint Commission on Accreditation of
			 Healthcare Organizations, the American College of Surgeons, and the American
			 Society for Healthcare Risk Management to promote the adoption of the Joint
			 Commission on Accreditation of Healthcare Organizations’ universal protocol for
			 preventing errors in the operating room;
		Whereas the Association of periOperative Registered
			 Nurses, joined by coalition partners, celebrated a National Time-Out Day on
			 June 22, 2005, for the purpose of promoting safe medication administration
			 practices and the Association of periOperative Registered Nurses distributed
			 Safe Medication Administration Tool Kits to more than 5,000
			 hospitals and 13,000 nurse managers or educators;
		Whereas the 109th Congress passed the Patient Safety and
			 Quality Improvement Act of 2005 to provide for the improvement of patient
			 safety and to reduce the incidence of events that adversely affect patient
			 safety;
		Whereas the Association of periOperative Registered Nurses
			 develops and issues with coalition partners universally-accepted authoritative
			 statements, recommended guidelines, best practice guidelines, and competency
			 statements for how to provide optimal care for patients in the operating room,
			 and there is nationally-focused attention on improving patient safety in all
			 healthcare facilities through the reduction of medical errors;
		Whereas the Association of periOperative Registered
			 Nurses, the recognized leader in patient safety in the operating room, promotes
			 the highest quality of patient care during all operative or invasive
			 procedures;
		Whereas the Association of periOperative Registered Nurses
			 will designate and celebrate National Time Out Day on June 21, 2006, and each
			 third Wednesday of June thereafter to promote patient safety and optimal
			 outcomes in the operating room by focusing on the reduction of medical errors,
			 fostering better communication among the members of the surgical team, and
			 collaborating with coalition partners to establish universal protocols to
			 increase quality and safety for surgical patients: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideal of an annual National Time Out Day as designated by the Association
			 of periOperative Registered Nurses for ensuring patient safety and optimal
			 outcomes in the operating room; and
			(2)congratulates
			 perioperative nurses and representatives of surgical teams for working together
			 to protect patient safety during all operative and other invasive
			 procedures.
			
